Citation Nr: 1023750	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-37 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to education benefits.

The Veteran testified before the undersigned Veterans Law 
Judge at the Phoenix Regional Office in April 2008.  A 
transcript of his hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran's period of service, from July 1985 to July 1986, 
resulted in a discharge "under honorable conditions 
(general)"; he was not placed on the retired list, 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, placed on the temporary disability retired list, or 
released in a reserve component of the Armed Services.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
the MGIB are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2009); 38 C.F.R. §21.7042 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2009).  The Board notes, 
however, that there are instances in which the VCAA has  been 
found to be inapplicable to claims for benefits administered 
outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Chapter 
51, Title 38, United States Code (i.e., the laws changed by 
VCAA)).  In this case, the Veteran seeks benefits under 
Chapter 30.  Additionally, as will be explained below, under 
the circumstances of this case there is no legal basis upon 
which the claimed benefits may be awarded and the Veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).

Analysis

An individual may establish eligibility for basic educational 
assistance based on service on active duty under certain 
terms, conditions and requirements.  38 C.F.R. § 21.7042(a).  
The first requirement is satisfied here as the Veteran became 
a member of the Armed Forces after June 30, 1985.  38 C.F.R. 
§ 21.7042(a)(1)(i).

Then, there are additional requirements as to how long a 
person must serve (38 C.F.R. § 21.7042(a)(2)), or, in the 
alternative, the circumstances regarding a person's discharge 
from service (38 C.F.R. § 21.7042(a)(5)).  Then, there are 
educational requirements that must be met before the person 
applies for educational assistance.  38 C.F.R. 
§ 21.7042(a)(3). 

Since the Veteran was discharged in July 1986 following less 
than 11 months of service, much of his argument has been 
around the circumstances of his discharge from service, in an 
attempt to meet the eligibility requirements found at 
38 C.F.R. § 21.7042(a)(5).  

However, even after meeting the service requirements, there 
is one more requirement before a person is eligible for 
education assistance.  After completing the service 
requirements, the individual must: 
(i)	continue on active duty, or 
(ii)	be discharged from service with an honorable 
discharge, or 
(iii)	be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) be placed on the retired list, or 
(B) be transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, or (C) be placed on the 
temporary disability retired list, or 
(iv)	be released from active duty for further service in a 
reserve component of the Armed Forces after service 
on active duty characterized by the Secretary 
concerned as honorable service.

38 C.F.R. § 21.7042(a)(4).

Since the Veteran served less than 11 months, he did not 
"continue on active duty" after meeting the service 
requirement.  Therefore, he does not meet the eligibility 
requirements of 38 C.F.R. § 21.7042(a)(4)(i).

The Veteran's original DD Form 214 indicates that he was 
discharged in July 1986 "under other than honorable 
conditions".  The narrative reason for separation was 
"pattern of misconduct, frequent involvement of a 
discreditable nature with civil or military authorities".

In October 2006, the Board for Correction of Naval Records 
upgraded the Veteran's discharge to "under honorable 
conditions (general)."

On review of the record, the Board observes that the Veteran 
did not receive an "honorable" discharge.  Therefore, he does 
not meet the eligibility requirements of 38 C.F.R. 
§ 21.7042(a)(4)(ii).

The evidence also demonstrates that his service was not 
characterized as honorable service and that he was not placed 
on the retired list, transferred to the Fleet Reserve or 
Fleet Marine Corps Reserve, placed on the temporary 
disability retired list, or released in a reserve component 
of the Armed Services.  Therefore, he does not meet the 
eligibility requirements of 38 C.F.R. § 21.7042(a)(4)(iii) or 
(iv).

Therefore, the Veteran does not meet the basic eligibility 
requirements for Chapter 30 benefits.

The Board acknowledges the Veteran's contentions that it was 
his understanding that his upgraded discharge would entitle 
him to the same benefits as an honorably discharged Veteran.  
The Board observes, however, that a "less than honorable" 
character of discharge (e.g., "under honorable conditions," 
"general," "bad conduct," or "undesirable") is not qualifying 
for Chapter 30.  See VA Adjudication Procedure Manual M22-4, 
Part V, 1.17(e).

As noted above, the Veteran has described the circumstances 
surrounding his discharge and argues that ultimately, he was 
discharged due to PTSD, for which he is currently in receipt 
of VA disability benefits.  He maintains that he is entitled 
to basic eligibility for MGIB benefits under 38 C.F.R. § 
21.7042 (a)(5).  However, even assuming, without conceding, 
that he met one of the exceptions set forth in paragraph 
(a)(5), he still does not have an "honorable" discharge as 
otherwise required by the regulation, and therefore, does not 
meet the basic eligibility requirements.

There is simply no legal basis to find the Veteran eligible 
for education assistance benefits under the MGIB.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).






	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for educational assistance under Chapter 30, 
Title 38, United States Code, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


